             Case 7:97-mj-01503-MRG Document 4 Filed 11/20/20 Page 1 of 2

                                                                        .. ,. UR IGI l\l AL
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                         Case No.: 97 MJ 01502          (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-
              Jewel S. Graham


                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




                                                           H~£2.
                                                           United States Magistrate Judge




Dated:          20     day of_N_o_
                                 v_em_b_e_r_ _ _ __, 201Q__
               Poughkeepsie, New York
              Case 7:97-mj-01503-MRG Document 4 Filed 11/20/20 Page 2 of 2


   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   ------------------------------------------------------------
  UNITED STATES OF AMERICA,
                                                                   Case No.: 97 MJ 01503     (MRG)
                                              Plaintiff,
                                                                   ORDER OF DISMISSAL
                            -against-
                Anthony M. Sierra



                                             Defendant.
 ---------------------------------------------------------------

         Motion by the Government to dismiss is granted and the above-captioned case is hereby
 dismissed.




                                                                    SO ORDERED.




                                                                    Hon. Martin R. Goldb .
                                                                    United States Magistr




Dated:           20     day of_N_o_v_em_b_er_ _ _ __ , 2022.._
                Poughkeepsie, New York
